

116 S3365 RS: To designate the facility of the United States Postal Service located at 100 Crosby Street in Mansfield, Louisiana, as the “Dr. C.O. Simpkins, Sr., Post Office”.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 444116th CONGRESS2d SessionS. 3365IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Cassidy (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMarch 12, 2020Reported by Mr. Johnson, without amendmentA BILLTo designate the facility of the United States Postal Service located at 100 Crosby Street in Mansfield, Louisiana, as the Dr. C.O. Simpkins, Sr., Post Office.1.Dr. C.O. Simpkins, Sr., Post Office(a)DesignationThe facility of the United States Postal Service located at 100 Crosby Street in Mansfield, Louisiana, shall be known and designated as the Dr. C.O. Simpkins, Sr., Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dr. C.O. Simpkins, Sr., Post Office.March 12, 2020Reported without amendment